


Exhibit 10(z)(z)

 

 

1985 Stock Option Plan

 

Four Year Grant

 

COMPAQ COMPUTER CORPORATION

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

 

                THIS AGREEMENT, made this ____ day of ____________, 19__, in
Houston, Texas between COMPAQ COMPUTER CORPORATION, a Delaware corporation
(hereinafter called the “Company”), and ________________________________
(hereinafter called “Optionee”):

 

 

R E C I T A L S:

 

                The Company has adopted the Compaq Computer Corporation 1985
Stock Option Plan (the “Plan”), which Plan is incorporated herein by reference
and made a part of this Agreement.

 

                The Company has determined that it would be in the best
interests of the Company and its stockholders to grant the option provided for
herein (the “Option”) to Optionee pursuant to the Plan and the terms set forth
herein as an inducement to remain in the service of the Company and as an
incentive for increased efforts during such service;

 

                NOW THEREFORE, in consideration of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

                1.  Grant of the Option.  The Company hereby grants to Optionee
the right and option to purchase, on the terms and conditions hereinafter set
forth, all or any part of an aggregate of _______ shares of the presently
authorized but unissued Common Stock of the Company (hereinafter called the
“Stock”).  The purchase price of the Stock subject to this Option shall be
$_______ per share, which price is not less than the per share fair market value
of such Stock as of the date hereof.

 

                2.  Exercise of Option.

 

                                (a)  Providing the conditions of subparagraphs
(b), (c), (d), and (e) of this paragraph 2 have been satisfied, Optionee may
exercise this Option to purchase a number of shares of Stock which shall not
exceed the difference between A and B, where

 

                                                                A =  the product
of the number of shares subject to this Option multiplied by a

 

 

 

 

--------------------------------------------------------------------------------


 

fraction, the numerator of which is the number of whole months which have
elapsed since Optionee’s date of this Agreement (not to exceed 48) and the
denominator of which is 48.

 

                                                                B =  the number
of shares of Stock previously acquired by Optionee’s partial exercise of this
Option.

 

                                (b)  This Option may be exercised in whole or in
part at any time during the period beginning on the date of this Agreement first
written above and ending ten years from the date of this Agreement first above
written, provided that Optionee may not exercise this option more often than
twice during any calendar year.  The Option is not transferable or assignable by
the Optionee other than by will or the laws of descent and distribution.  During
the Optionee’s lifetime, this Option shall be exercisable only by the Optionee.

 

                                (c)  Options may be exercised in whole or in
part with respect to whole shares only within the period permitted for exercise
thereof, and shall be exercised by written notice of intent to exercise the
Option with respect to a specified number of shares delivered to the Company at
its principal office and payment in full to the Company at its principal office
in the amount of the option price for the number of shares of the Common Stock
with respect to which the Option is then being exercised.  The payment of the
option price shall be made in cash or by certified check, bank draft, or postal
or express money order payable to the order of the Company, or, with the consent
of the Board (or the Committee, if established by the Board), in whole or in
part in Common Stock valued at Fair Market Value which is owned by the Optionee.

 

                                (d)  This Option may not be exercised prior to
the registration of the Stock with the Securities and Exchange Commission and
any applicable state agencies.  However, this condition may be waived by the
Board (or Committee, if any) if it determines that such registration is not
necessary in order to legally issue shares of Stock to Optionee.

 

                                (e)  Upon the Company’s determination that the
Option has been validly exercised as to any of the Stock, the Secretary of the
Company shall issue certificates in the Optionee’s name for the number of shares
set forth in his written notice.  However, the Company shall not be liable to
the Optionee for damages relating to any delays in issuing the certificates to
him, any loss of the certificates, or any mistakes or errors in the issuance of
the certificates or in the certificates themselves.

 

                3.  Employment of Optionee.  Subject to the terms of any
employment contract to the contrary, the Company shall have the right to
terminate or change the terms of employment of Optionee at any time and for any
reason whatsoever.

 

 

 

--------------------------------------------------------------------------------


 

                4.  Notices.  Any notice required to be given under the terms of
this Option Agreement shall be addressed to the Company in care of its Secretary
at the principal executive office of the Company in Houston, Texas, and any
notice to be given to Optionee shall be addressed to him at the address given by
him beneath his signature hereto or such other address as either party hereto
may hereafter designate in writing to the other.  Any such notice shall be
deemed to have been duly given when addressed as aforesaid, registered or
certified mail, and deposited (postage or registration or certification fee
prepaid) in a post office or branch post office regularly maintained by the
United States.

 

                5.  Disputes.  As a condition of the granting of the Option
hereby, the Optionee and his heirs and successors agree that any dispute or
disagreement which may arise hereunder shall be determined by the Board (or
Committee, if any) in its sole discretion and judgment, and that any such
determination and any interpretation by the Board (or Committee, if any) of the
terms of this Option shall be final and shall be binding and conclusive, for all
purposes, upon the Company, Optionee, his heirs and personal representatives.

 

                6.  Legend on Certificates.  The certificates representing the
shares of Stock purchased by exercise of this Option will be stamped or
otherwise imprinted with a legend in such form as the Company or its counsel may
require with respect to any applicable restrictions on sale or transfer and the
stock transfer records of the Company will reflect stop-transfer instructions
with respect to such shares.

 

                7.  Option Subject to Plan.  This Option is subject to the
Plan.  The terms and provisions of the Plan (including any subsequent amendments
thereto) are hereby incorporated herein by reference thereto.  In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.  All definitions of words and terms contained in the Plan shall be
applicable to this Option.

 

                8.  Miscellaneous.

 

                                (a)  All decisions of the Board (or Committee,
if any) upon any questions arising under the Plan or under this Option Agreement
shall be conclusive.

 

                                (b)  Nothing herein contained shall affect
Optionee’s right to participate in and receive benefits from and in accordance
with the then current provisions of any

 

 

--------------------------------------------------------------------------------


 

pension, insurance or other employee welfare plan or program of the Company.

 

                                (c)  Optionee agrees to make appropriate
arrangements with the Company for satisfaction of any applicable federal, state
or local income tax, withholding requirements or like requirements, including
the payment to the Company at the time of exercise of the Option of all such
taxes and requirements.

 

                                (d)  This Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company.

 

                                (e)  The interpretation, performance and
enforcement of this Option Agreement shall be governed by the laws of the State
of Delaware.

 

                IN WITNESS WHEREOF, the Company has, as of the date and place
first above written, caused this Agreement to be executed on its behalf by its
President or any Vice President, attested to by any Vice President, and Optionee
has hereunto set his hand as of the date and place first above written, which
date is the date of grant of this Option.

 

 

 

 

COMPAQ COMPUTER CORPORATION

 

 

 

 

 

 


 


 


 


BY


 


 

 

 

 

(Printed Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

President

 

 

 

 

(Title)

 

 

 

 

 

 

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

 

 

 

 

 

“OPTIONEE”

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

